DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7, 11-15 and 17-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Liu [2] [US 2010/0164403 A1] is newly recited prior art. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 11-15, 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al [US 2018/0139816 A1] in view of Lim et al [US 2017/0055323 A1] and further view of Liao et al [US 2013/0169177 A1] and further in view of Liu [2] [US 2010/0164403 A1]
In regards to claim 1. Liu in view Lim and further in view of Liao discloses an apparatus for a light-emitting diode (LED) driver (Fig. 5, Linear LED driving circuit) with a dimmer (Fig. 5, U02 & Paragraph [0043]), the apparatus comprising: 
a) a bleeder circuit (Fig. 5, U03 & Paragraph [0045]) coupled to a DC bus of said LED driver (Fig. 5, Linear LED driving circuit), 
and b) a controller (Fig. 5, U10 and U12-14 & Paragraph [0043-45])  configured to control said bleeder circuit (Fig. 5, U03 & Paragraph [0045]) to supplement a bleeder current (Fig. 5, U03 & Paragraph [0045]) being drawn from said DC bus (Fig. 5, Vrec) after said main transistor (Fig. 5, M30) is converted to be off from an on state (Paragraph [0044]).
Liu does not specify said main transistor is converted to be off from an on state in order to maintain a conduction state of said silicon-controlled dimmer by extending a duration of said bleeder current being drawn from said DC bus. wherein a DC bus voltage of said DC bus has a half- sinusoidal waveform;
Lim discloses said LED current to be off (Fig. 8, LED current to zero & Fig. 10, Q1) from an on state (Fig. 8, LED Current 20mA) in order to maintain a conduction state of said dimmer (Fig. 8, Triac output) by extending a duration (Fig. 8, bleed current 40mA) of said bleeder current (Fig. 8, Bleeder Current) being drawn from said DC bus (Fig. 8, Triac Output). wherein a DC bus voltage of said DC bus has a half- sinusoidal waveform (Fig. 8, Triac Output & Paragraph [0078-79]);

    PNG
    media_image1.png
    395
    474
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Liuwith said main transistor is converted to be off from an on state in order to maintain a conduction state of said silicon-controlled dimmer by extending a duration of said bleeder current being drawn from said DC bus. wherein a DC bus voltage of said DC bus has a half- sinusoidal waveform; for purpose of maintain the operation state of the TRIAC dimmer and maximize the power efficiency as disclosed by Lim (Paragraph [0095]).
Liu does not specify a silicon- controlled dimmer
Liao discloses a silicon- controlled dimmer (Fig. 3, 12 & Paragraph [0036])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Liu with a silicon- controlled dimmer for purpose of having high latching current to trigger, and needs a holding current to maintain operation which is relatively lower than the latching current and increased current capability, robustness and absence of minimum voltage “snap-on.” as disclosed by Liao (Paragraph [0036]).
Liu in view of Lim and further in view of Liao does not specify wherein said LED driver is comprises an output capacitor coupled in parallel with said LED load and having a first common node coupled to said DC bus  and a second common node directly connected to a power terminal of a main transistor,   
Liu [2] discloses wherein said LED driver (Fig. 3, 332, 302, 362) is comprises an output capacitor (Fig. 3, 332) coupled in parallel with said LED load (Fig. 3, 302) and having a first common node (Fig. 3, + of 332) coupled to said DC bus (Fig. 3, output of IOUT) and a second common node (Fig. 3, - of 332) directly connected to a power terminal of a main transistor (Fig. 3, 342),   

    PNG
    media_image2.png
    611
    771
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Liu in view of Lim and further in view of Liao with wherein said LED driver is comprises an output capacitor coupled in parallel with said LED load and having a first common node coupled to said DC bus  and a second common node directly connected to a power terminal of a main transistor for purpose of controlled and correcting a power factor of the converter, such that the input current can be proportional to the input voltage, improving the power efficiency as disclosed by Liu [2] (Paragraph [0039]).
In regards to claim 2. Liu in view of Lim in view of Liao and further in view of Liu [2] discloses the apparatus of claim 1, wherein said bleeder circuit (Fig. 5, U03 & Paragraph [0045]) is controlled to supplement said bleeder current (Fig. 5, iblr) when a conduction angle of said silicon- controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]) is less than an angle threshold (Liu: Fig. 5, Vref1 & Paragraph [0044]) and after said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]) has turned on (Fig. 1, MOO and VG), such that an input current of said LED driver (Fig. 5, Linear LED driving circuit) is controlled to be not less than a holding current (Liao: Paragraph [0008]) of said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]).  
In regards to claim 4. Liu in view of Lim in view of Liao and further in view of Liu [2] discloses the apparatus of claim 1, wherein a moment that said bleeder current (Lim: Fig. 8, Bleeder Current) begins to be drawn from said DC bus (Liu: Fig. 5, Vrec) is not earlier than a moment (Lim: Fig. 8, Bleeder Current) that said main transistor (Liu: Fig. 5, M30 & Paragraph [0044]) is converted to be on from an off state, and an ending moment of said bleeder current (Lim: Fig. 8, Bleeder Current & Paragraph [0078-79]) is later than a moment that said main transistor is converted to be off from an on state (Lu: Fig. 5, M30 & Paragraph [0044]).  
In regards to claim 5. Liu in view of Lim in view of Liao and further in view of Liu [2] discloses the apparatus of claim 1, wherein a value of said bleeder current (Lim: Fig. 8, Bleeder Current is determined in accordance with a holding current (Liao: Paragraph [0008]) of said silicon-controlled dimmer to maintain an input current of said LED driver (Liu: Fig. 5, Linear LED driving circuit) to be not less than a holding current (Liao: Paragraph [0008]) of said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]).  
In regards to claim 6. Liu in view of Lim in view of Liao and further in view of Liu [2] discloses the apparatus of claim 1, wherein said bleeder current (Lim: Fig. 8, Bleeder Current) is further supplemented when a drive current of said LED load (LIU: Fig. 1, LED1) is less than a holding current (Liao: Paragraph [0008]) of said silicon-controlled dimmer (Lim Fig. 8, Triac output & Paragraph [0078-79]).  
In regards to claim 7. Liu in view of Lim in view of Liao and further in view of Liu [2] discloses the apparatus of claim 2, wherein said controller (Liu: Fig. 5, U10, U13, U12 and U14 & Paragraph [0043-45]) comprises a conduction angle detecting circuit (Liu: Fig. 5, R10,11 and U10 & Paragraph [0046]) configured to generate a control voltage signal (Liu: Fig. 5, ZVD) representative of said conduction angle of said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]) in accordance with one of said DC bus voltage (Liu: Fig. 5, Vrec) and a drive current of said LED load (Liu: Fig. 5, M30 & Paragraph [0044]).  
In regards to claim 11. Liu in view of Lim in view of Liao and further in view of Liu [2] discloses the apparatus of claim 1, wherein said controllerPage 3 of 9Application No.: 16/407,382 (Liu: Fig. 5, U10 and U12-14 & Paragraph [0043-45]) Attorney Ref.: SILG2018P28UScomprises a set signal generating circuit (Wang: Fig. 1, 110) configured to determine a turn-on time (Wang: Fig. 4a-c & Paragraph [0030-36]) of said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]) in accordance with said DC bus voltage (Liu: Fig. 5, Vrec).  
In regards to claim 12. Liu in view of Lim in view of Liao and further in view of Liu [2] discloses the apparatus of claim 1, wherein said controller (Liu: Fig. 5, U10 and U12-14 & Paragraph [0043-45]) comprises a reset signal generating circuit (Fig. 7, U12_2 and U12_1)configured to generate a reset signal (Fig. 12, R) to control said bleeder circuit (Fig. 5, U03 & Paragraph [0045-46]) to stop generating said bleeder current (Fig. 5, iBlr).  
In regards to claim 13. Liu in view of Lim in view of Liao and further in view of Liu [2] discloses the apparatus of claim 1, further comprising a rectifier circuit (Fig. 5, U01) coupled to said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]), and being configured to generate said DC bus voltage (Fig. 5, Inn3, Vrec, Inn2 and Doo), wherein said silicon- controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]) is coupled to an AC input source (Fig. 5, AC Input).  
In regards to claim 14. Liu in view of Lim in view of Liao and further in view of Liu [2] discloses a method of controlling a light-emitting diode (LED) driver (Fig. 5, Linear LED driving circuit & Paragraph [0043]) with a dimmer (Fig. 5, U02 & Paragraph [0043]), the method comprising: 
a) supplementing, by a bleeder circuit (Fig. 5, U03 & Paragraph [0045]), a bleeder current (Fig. 5, U03 & Paragraph [0045]) being drawn from said DC bus (Fig. 5, Vrec) after a main transistor (Fig. 5, M30) of said LED driver is converted to be off from an on state (Paragraph [0044]) and 
Liu does not specify said silicon-controlled is dimmer is turned on in order to maintain a conduction state of said silicon-controlled dimmer by extending a duration of said bleeder current being drawn from said DC bus; and wherein said DC bus voltage has a half-sinusoidal waveform.  
Lim discloses dimmer (Fig. 8, Triac Output) is turned on in order to maintain a conduction state of said dimmer (Fig. 8, Triac Output) by extending a duration of said bleeder current (Fig. 8, Bleeder Current & Paragraph [0095]) being drawn from said DC bus  (Fig. 11b, Triac Output) s; and wherein said DC bus voltage has a half-sinusoidal waveform (Fig. 8, Triac Output & Paragraph [0078-79]).  

    PNG
    media_image1.png
    395
    474
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Liu with said main transistor is converted to be off from an on state in order to maintain a conduction state of said silicon-controlled dimmer by extending a duration of said bleeder current being drawn from said DC bus. wherein a DC bus voltage of said DC bus has a half- sinusoidal waveform for purpose of maintain the operation state of the TRIAC dimmer and maximize the power efficiency as disclosed by Lim (Paragraph [0095]).
Liu does not specify a silicon- controlled dimmer
Liao discloses a silicon- controlled dimmer (Fig. 3, 12 & Paragraph [0036])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Liu with a silicon- controlled dimmer for purpose of having high latching current to trigger, and needs a holding current to maintain operation which is relatively lower than the latching current and increased current capability, robustness and absence of minimum voltage “snap-on.” as disclosed by Liao (Paragraph [0036]).
Liu does not specify b) wherein said LED driver comprises an output capacitor coupled in parallel with said LED load and having a first common node coupled to said DC bus and a second common node directly connected to a power terminal of said main transistor, 
Liu [2] discloses wherein said LED driver (Fig. 3, 332, 302, 362) is comprises an output capacitor (Fig. 3, 332) coupled in parallel with said LED load (Fig. 3, 302) and having a first common node (Fig. 3, + of 332) coupled to said DC bus (Fig. 3, output of IOUT) and a second common node (Fig. 3, - of 332) directly connected to a power terminal of a main transistor (Fig. 3, 342),  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Liu in view of Lim and further in view of Liao with wherein said LED driver comprises an output capacitor coupled in parallel with said LED load and having a first common node coupled to said DC bus and a second common node directly connected to a power terminal of said main transistor for purpose of controlled and correcting a power factor of the converter, such that the input current can be proportional to the input voltage, improving the power efficiency as disclosed by Liu [2] (Paragraph [0039]).
In regards to claim 15. Liu in view of Lim in view of Liao and further in view of Liu [2] discloses the method of claim 14, wherein said bleeder current (Fig. 5, U03 & Paragraph [0045]) is generated (Fig. 5, iblr) when a conduction angle of said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]) is less than an angle threshold (Liu: Fig. 5, Vref1 & Paragraph [0044]) and after said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]) is turned on, in order to maintain an input current of said LED driver (Fig. 8, bleed current 40mA)  to be greater than a holding current of said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]). 
In regards to claim 17. Liu in view of Lim in view of Liao and further in view of Liu [2] discloses the method of claim 14, wherein a moment that said bleeder current (Lim: Fig. 8, Bleeder Current) begins to be drawn from said DC bus (Liu: Fig. 5, Vrec) is not earlier than a moment (Lim: Fig. 8, Bleeder Current)  that said main transistor is converted to be on from an off state (Liu: Fig. 5, M30 & Paragraph [0044]), and an ending moment of said bleeder current (Lim: Fig. 8, Bleeder Current & Paragraph [0078-79]) is later than a moment that said main transistor is converted to be off from an on state (Lu: Fig. 5, M30 & Paragraph [0044]).  
In regards to claim 18. Liu in view of Lim in view of Liao and further in view of Liu [2] discloses the method of claim 14, wherein a value of said bleeder current (Lim: Fig. 8, Bleeder Current) is determined in accordance with a holding current (Liao: Paragraph [0008]) of said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]) to maintain an input current of said LED driver (Liu: Fig. 5, Linear LED driving circuit) to be not less than a holding current of said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]).  
In regards to claim 19. Liu in view of Lim in view of Liao and further in view of Liu [2] discloses the method of claim 14, wherein said bleeder current (Lim: Fig. 8, Bleeder Current) is controlled to end before a moment that said DC bus voltage (Lim Fig. 8, Triac Output) decreases to a first voltage threshold (Liu: Fig. 5, Vref1 & Paragraph [0044])  that is less than said LED driving voltage (Liu: Fig. 5, LED [Vf]).  
In regards to claim 20. Liu in view of Lim in view of Liao and further in view of Liu [2] discloses the method of claim 15, further comprising: a) generating (Liu: Fig. 5, U10 & Paragraph [0044])  a control voltage signal representative( Liu:Fig. 5, ZVD) of said conduction angle of said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]) in accordance with one of said DC bus voltage and a drive current (Fig. 5, ILED) flowing through said LED load (Liu: Fig. 5, LED); b) comparing (Liu: Fig. 5, U14 & Fig. 7-8, U14_4) said control voltage signal (Liu: Fig. 7 and 8, BLT and ZVD) against a first reference signal representative (Liu: Fig. 8, Vref14 & Paragraph [0048]) of an angle threshold (Liu: Fig. 8, Vref14 & Paragraph [0048]) to generate a first comparison signal (Fig. 8. U14_4 output signal); c) determining (Fig. 5, U12 and Fig. 12, EN is high) a turn-on time of said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]) in accordance with said DC bus voltage (Fig. 5, R10,11 and U10 & Paragraph [0046]); and d) drawing said bleeder current when said first comparison signal is active and after said silicon-controlled dimmer is turned on until said DC bus voltage decreases to a first voltage threshold.  
In regards to claim 21. Liu in view of Lim in view of Liao and further in view of Liu [2] discloses the apparatus of claim 1, wherein a beginning moment of said bleeder current (Lim: Fig. 8, Bleeder Current) is not earlier than a moment that said silicon-controlled dimmer is turned on from an off state (Lu: Fig. 5, M30 & Paragraph [0044]), and an end moment of said bleeder current (Lim: Fig. 8, Bleeder Current & Paragraph [0078-79])  is not later than a moment that said DC bus voltage (Liu: Fig. 5, Vrec) decreases to a first voltage threshold (Liu: Fig. 5, Vref1 & Paragraph [0044]). that is less than said LED driving voltage (Liu: Fig. 5, Inn3, Vrec, Inn2 and Doo).  
In regards to claim 22. Liu in view of Lim in view of Liao and further in view of Liu [2] discloses the apparatus of claim 7, wherein said control voltage signal (Liu: Fig. 5, ZVD) is generated in accordance with a time length (Liu: Fig. 10, ZVD) when said drive current flowing through said LED load (Liu: Fig. 5, Vf)  is greater than reference signal or when said DC bus voltage (Liu: Fig. 5, R10 and R11) is greater than a voltage threshold (Liu: Fig. 5, Vref1 & Paragraph [0044]).  
In regards to claim 23. L Liu in view of Lim in view of Liao and further in view of Liu [2] discloses the apparatus of claim 7, wherein said control voltage signal (Liu: Fig. 5, ZVD) is compared against a first reference signal representative of an angle threshold (Liu: Fig. 5, Vref14) to generate a first comparison signal (Liu: Fig. 5, output of U14_4).  
In regards to claim 24. Liu in view of Lim in view of Liao and further in view of Liu [2] discloses the apparatus of claim 11, wherein said set signal generating circuit  (Liu: Fig. 5, U10, U13, U12 and U14 & Paragraph [0043-45]) is configured to determine said turn-on moment  (Lim: Fig. 8) of said silicon-controlled dimmer (Liao: Fig. 3, 12 & Paragraph [0036]) in accordance with comparisons between said DC bus (Liu: Fig. 5, Vrec)  and a first voltage threshold (Liu: Fig. 5, Vref1 & Paragraph [0044]), and between said DC bus voltage(Liu: Fig. 5, Vrec)  and a second voltage threshold (Liu: Fig. 8, Vref 14).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844